Citation Nr: 1519941	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for oligospermia.

3.  Entitlement to an increased initial evaluation for residuals of right hand (major) laceration, including painful scar, currently with a noncompensable evaluation prior to March 17, 2012 and a 10 percent evaluation thereafter.

4.  Entitlement to an increased initial evaluation for bilateral pes planus, currently evaluated as 10 percent disabling prior to March 17, 2012 and 50 percent thereafter.

5.  Entitlement to an initial compensable evaluation for moderately advanced osteoarthritic changes of the first metatarsophalangeal joint, right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's claims for entitlement to service connection for diabetes mellitus and oligospermia and granted service connection for pes planus, moderately advanced osteoarthritic changes of the first metatarsophalangeal (MP) joint, right great toe, and residuals of a right (major) hand laceration and assigned each disability a noncompensable evaluation, effective November 14, 2007.

A hearing was held in August 2010 before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing testimony has been associated with the claims file.  In a letter sent in March 2013, the appellant was offered the opportunity to present testimony at a new Board hearing before a different VLJ.  As the appellant did not respond within 30 days, this opportunity was deemed waived.

The Board remanded the case for additional development in February 2012.  That development was completed and the case has since been returned to the Board for appellate review.  

In an October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for diabetes mellitus, type II, and assigned a 20 percent evaluation effective November 14, 2007.  The appellate status of this claim will be discussed further, below. 

Also in the October 2012 rating decision, the AMC granted increased evaluations for bilateral pes planus and residuals of a right (major) hand laceration, assigning disability ratings for bilateral pes planus of 10 percent, effective November 14, 2007, and of 50 percent effective March 17, 2012, and increasing the disability rating for residuals of right hand laceration to 10 percent, effective March 17, 2012, for a painful scar.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for increased initial disability ratings remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In a January 2013 rating decision, the AMC granted service connection for oligospermia, and assigned a noncompensable disability rating, effective November 14, 2007.  The AMC also granted entitlement to special monthly compensation based on loss of use of a creative organ.  The appellate status of this claim will be discussed further, below.

The issues of entitlement to increased initial evaluations for bilateral pes planus, residuals of right hand laceration, and moderately advanced osteoarthritic changes of the first metatarsophalangeal joint, right great toe, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was granted in an October 2012 rating decision; there is no longer a case or controversy as to the issue of entitlement to service connection for diabetes mellitus.

2.  Service connection for oligospermia was granted in a January 2013 rating decision; there is no longer a case or controversy as to the issue of entitlement to service connection for oligospermia.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for diabetes mellitus, type II because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for oligospermia because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran's claims for service connection for diabetes mellitus, type II and oligospermia were granted, in October 2012 and January 2013 rating decisions respectively, by the AMC.  Therefore, the Board lacks jurisdiction over the issues because they have been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, they will be dismissed without prejudice.  

Additionally, the Veteran has not disagreed with the disability ratings or the effective dates assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.


ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus, type II is moot, and the issue is dismissed for lack of jurisdiction.

The appeal as to the issue of entitlement to service connection for oligospermia is moot, and the issue is dismissed for lack of jurisdiction.


REMAND

Reasons for remand:  To obtain relevant outstanding VA and other federal treatment records and to provide the Veteran with adequate contemporaneous examination.

The Veteran is seeking increased initial evaluations for bilateral pes planus, residuals of laceration of the right hand, and moderately advanced osteoarthritic changes of the first metatarsophalangeal joint, right great toe.

At the August 2010 Board hearing, the Veteran testified that he was receiving treatment from both the MacDill Air Force Base (AFB) and the Tampa VA Medical Center (VAMC).  He stated that he had seen a podiatrist at the VA hospital a few weeks prior.  Records of treatment at the  Tampa VAMC between March 2008 and April 2008 have been associated with the claims file.  The most recent MacDill AFB treatment record with the 6th Medical Group is from July 2008.  Subsequently, the Veteran submitted an April 2012 letter from a physician at the Veteran's Hospital in Tampa, FL which stated that the Veteran's hand x-rays showed arthritis of the hand.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, for which the Veteran's AFB treatment records qualify.  38 C.F.R. § 3.159(c)(2).  On remand, the AOJ must take appropriate action to obtain these treatment records and associate them with the claims file.

Also in August 2010, the Veteran testified that he experiences right hand pain as a residual of his in-service laceration.  Specifically, the Veteran stated that his wrist hurts if he uses it too much, including when repeatedly inserting mail into mailboxes at his job, and that he feels that he does not have full range of motion of his middle/long finger.  In the February 2012 remand, the Board directed that the Veteran be provided with examination to determine the current severity of any residuals of the right hand laceration.  Despite the Veteran's testimony, the relevant examination only focused on the severity of the right hand scar.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be scheduled for an additional VA examination which specifically addresses whether pain and limited motion of the middle finger and wrist represent residuals of the right hand laceration, and if so, addresses the severity of such disability.  Additionally, in furtherance of his claim for an increased initial evaluation for residuals of right hand laceration, the Veteran submitted an April 2012 letter from a VA physician indicating that X-rays of his hand demonstrated arthritis.  The examiner should also address whether this represents a further residual of the right hand laceration, and if so, assess its severity.  


Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from November 2007 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain records of any and all treatment of the Veteran at the MacDill Air Force Base from July 2008 to the present.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

3.  After completing the aforementioned development, schedule the Veteran for an additional VA examination with an examiner with appropriate expertise, who has not previously examined the Veteran for a C&P exam, to determine the current severity and manifestations of his service-connected residuals of right hand laceration.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for any and all of the Veteran's right hand disabilities.

The examiner is advised that the Veteran testified at the February 2012 Board hearing that he has limited motion of the right middle finger and pain in his wrist following repetitive use.  The Veteran also submitted an April 2012 letter from a VA physician indicating that X-rays of his hand showed arthritis.

b.  For any disability diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) caused by the right hand laceration the Veteran suffered during service in June 1994.  

The examiner's attention is directed to June 1994 service treatment records, recording observations of a clean cut gaping 3.5 cm laceration across the dorsum of the right hand exposing the extensor tendons.  It was noted that there was a transverse tear 50 percent across extensor tendon of middle finger, and that range of motion was normal in all fingers.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

c.  For any right hand disability which is found to at least as likely as not represent a residual of the in-service right hand laceration, please conduct any questioning and testing necessary to assess the current severity of such disability.  For any such joint impairment, this should include, but is not limited to, range of motion testing with findings documented in degrees, including the degree at which pain is observed, and also any additional impairment following repetitions of movement or during flare-ups.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the above, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to increased initial evaluations for bilateral pes planus, residuals of right hand laceration with painful scar, and moderately advanced osteoarthritic changes of the first metatarsophalangeal joint, right great toe, in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


